DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant's arguments comply with 37 CFR 1.111(c) because they clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they submit the claims that show how the amendments avoid such references.

Allowable Subject Matter
Reference 1: Daubenspeck et al. (US 2006/0016861).
Regarding claim 1, Daubenspeck teaches a semiconductor device (22) [“semiconductor chip”; para. 0008] comprising:
a bond pad (20) [Figs. 1A & 1B; “metallic bonding pad layer” para. 0022] in a dielectric layer (15) [“low-k interconnect dielectric”; para. 0022];
a passivation layer (lower SiN layer of 30) [passivation layer (30) comprises three dielectric layers; para. 0022] over the dielectric layer (15) and the bond pad (20);
an insulating layer (intermediate SiO2 layer of 30) [para. 0022] over the passivation layer; and
a bonding structure (52)(54)(56) [Figs. 1B & 1C; T-W barrier, Cr-Cu wetting layer, top  layer of copper; para. 0022] through the passivation layer (30) and the insulating layer (30), wherein the bonding structure has a height that at least extends to an upper surface of the insulating layer [Fig. 1C] and is electrically coupled with the bond pad [as would be understood, since there are no intervening insulating layers].
Daubenspeck does not teach “a dielectric barrier liner over an upper surface of the bonding structure”.
Regarding claim 21, Daubenspeck teaches a semiconductor device (22) [“semiconductor chip”; para. 0008] comprising:
a bond pad (20) [Figs. 1A & 1B; “metallic bonding pad layer” para. 0022] in a dielectric layer (15) [“low-k interconnect dielectric”; para. 0022];
a passivation layer (lower SiN layer of 30) [passivation layer (30) comprises three dielectric layers; para. 0022] over the dielectric layer (15) and the bond pad (20);
an insulating layer (intermediate SiO2 layer of 30) [para. 0022] over the passivation layer; and
a bonding structure (52)(54)(56) [Figs. 1B & 1C; T-W barrier, Cr-Cu wetting layer, top  layer of copper; para. 0022] through the passivation layer (30) and the insulating layer (30), wherein the bonding structure has a height that at least extends to an upper surface of the insulating layer [Fig. 1C] and is electrically coupled with the bond pad [as would be understood, since there are no intervening insulating layers].
Daubenspeck does not teach “a bonding structure having a uniform material composition in the opening, wherein the bonding structure at least fills to the top of the opening with a height that at least extends to the upper surface of the insulating layer and is electrically coupled with the bond pad”.
Reference 2: Datta (US 20030057551; hereinafter Datta)
Regarding claim 1, Datta teaches a semiconductor device in fig. 15 comprising: 
a bond pad (114) in a dielectric layer (112; see par. 56); 
a passivation layer (118; par. 56) over the dielectric layer (112) and the bond pad (114); 
an insulating layer (120; see par. 56) over the passivation layer; and 
a bonding structure (126/128/132/138) through the passivation layer (118) and the insulating layer (120), wherein the bonding structure (128/132/138 has a height that at least extends to an upper surface of the insulating layer (120) and is electrically coupled with the bond pad (114).  
Datta does not teach “a dielectric barrier liner over an upper surface of the bonding structure”.
Regarding claim 14, Datta teaches a method of forming a semiconductor device, comprising: 
providing a dielectric layer (12) having a bond pad (14) formed therein (See fig. 1); 
forming a passivation layer (18) over the dielectric layer and the bond pad (14); forming an insulating layer over the passivation layer (see fig. 2); 
forming an opening in the passivation layer and the insulating layer to expose the bond pad (see fig. 2); and 
forming a bonding structure (128) in the opening electrically coupling the bond pad (see fig. 15), wherein the bonding structure has a height that at least extends to an upper surface of the insulating layer (see fig. 15).  
Datta does not teach “forming a dielectric barrier liner over an upper surface of the bonding structure”.
Regarding claim 21, Datta teaches a semiconductor device in fig. 15 comprising: 
a bond pad (114) in a dielectric layer (112; see par. 56); 
a passivation layer (118; par. 56) over the dielectric layer (112) and the bond pad (114); 
an insulating layer (120; see par. 56) over the passivation layer; and 
a bonding structure (126/128/132/138) through the passivation layer (118) and the insulating layer (120), wherein the bonding structure (128/132/138 has a height that at least extends to an upper surface of the insulating layer (120) and is electrically coupled with the bond pad (114).  
Datta does not teach “a bonding structure having a uniform material composition in the opening, wherein the bonding structure at least fills to the top of the opening with a height that at least extends to the upper surface of the insulating layer and is electrically coupled with the bond pad”.

Claims 1-9 and 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device comprising “a dielectric barrier liner over an upper surface of the bonding structure” in combination of all of the limitations of claim 1. Claims 2-9,12-13 include all of the limitations of claim 1.
Regarding claim 14, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of forming a semiconductor device, comprising “forming a dielectric barrier liner over an upper surface of the bonding structure” in combination of all of the limitations of claim 14. Claims 15-20 include all of the limitations of claim 14.
	Regarding claim 21, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device, comprising “a bonding structure having a uniform material composition in the opening, wherein the bonding structure at least fills to the top of the opening with a height that at least extends to the upper surface of the insulating layer and is electrically coupled with the bond pad” in combination of all of the limitations of claim 21. Claim 22 includes all of the limitations of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818